Citation Nr: 0804017	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO. 05-01 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial increased rating for left sciatic 
neuropathy, associated with status post laminectomy and 
discectomy, L4-L5 with degenerative disc disease (DDD), 
currently evaluated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from September 1992 to 
December 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for mild left sciatic neuropathy associated with 
status post laminectomy and discectomy, L4-L5 with DDD, and 
awarded a 10 percent rating, effective September 2002. The 
United States Court of Appeals for Veterans Claims (Court) 
indicated that a claimant will generally be presumed to be 
seeking the maximum benefits allowed by law and regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded. AB v. 
Brown, 6 Vet. App. 35, 38 (1992). Therefore, the claim for 
the veteran's service-connected mild left sciatic neuropathy 
associated with status post laminectomy and discectomy, L4-L5 
with DDD is still in appellate status.


FINDING OF FACT

Sciatic neuropathy associated with status post laminectomy 
and discectomy, L4-L5 with DDD is productive of no more than 
mild disablement. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for left sciatic neuropathy associated with status post 
laminectomy and discectomy, L4-L5 with DDD are not met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R § 4.124a, Diagnostic Code 
8520 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a veteran before the 
initial unfavorable decision on a claim for VA benefits is 
issued by the agency of original jurisdiction. Pelegrini v 
Principi, 18 Vet. App. 112, 119 (2004). Notice errors (either 
in timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the veteran; 2) that a reasonable person could be 
expected to understand from the notice what was needed; or 3) 
that a benefit could not have been awarded as a matter of 
law. Sanders v  Nicholson, 487 F.3d 881 (2007). In letters 
dated in July 2004 and August 2004, the veteran was advised 
in accordance with the law. 

In Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran did not receive the notice consistent with Dingess. 
As to the issue presently appealed, since the preponderance 
of the evidence is against this claim, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes VA outpatient treatment records, and VA 
compensation examinations dated February 2002, August 2004, 
and May 2007. There are no known additional records to 
obtain.

The veteran was offered a VA hearing and he declined. There 
are no known additional records or information to obtain. As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 
38 C.F.R § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claim.


Increased Initial Rating for left sciatic neuropathy 
associated with status post laminectomy and discectomy, L4-L5 
with DDD

By rating decision of September 2003, service connection for 
mild left sciatic neuropathy associated with status post 
laminectomy and discectomy, L4-L5 with DDD was granted. A 10 
percent rating was awarded, effective September 23, 2002, the 
date the law was changed, amending VA regulations concerning 
evaluation of intervertebral disc syndrome. This rating 
allows for a separate evaluation under the neurologic 
diagnostic code for an additional neurological disability, in 
addition to his evaluation for status post laminectomy and 
discectomy, L4-L5 with DDD. See 38 C.F.R. § 4.71 a Diagnostic 
Codes 5235 to 5243, Note (1), General Rating Formula for 
Diseases and Injuries of the Spine. 

The case of Fenderson v West, 12 Vet. App. 119 (1999), 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition. The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R § 4.3.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The veteran contends that his left sciatic neuropathy is more 
severe than the current 10 percent evaluation reflects. He 
complains of radiating pain, difficulty driving a car, 
assistance needed with dressing, and use of a cane.

Under Diagnostic Code 8520, when there is evidence of mild 
incomplete paralysis, a 10 percent disability rating is 
assigned. Where there is moderate incomplete paralysis, a 20 
percent disability rating is assigned Moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating. Where there is 
complete paralysis, where the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of the knee weakened or (very rarely) lost, the 
maximum 80 percent disability rating is assigned. See 38 
C.F.R. § 4.124, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

The veteran's February 2002 VA examination revealed the 
veteran was in constant pain without specific flares. He used 
a brace constantly. Physical examination revealed decreased 
pinprick sensation over the entire left lower extremity and 
straight leg raising bilaterally positive at 30 degrees. 

VA outpatient treatment records showed normal sensation and 
normal deep tendon reflexes in April 2004. In May 2004, there 
was no motor or sensory deficit of the left lower extremity. 
A June 2004 magnetic resonance imaging (MRI) showed mild 
neural foraminal stenosis. Decreased sensation in the left 
leg with burning pain was described on examination in 
June 2004. In July 2004, sensory examination revealed 
dysethesia of the left anterior and lateral lower leg. Motor 
strength of the left lower extremity was 5-/5, secondary to 
pain. 

The veteran underwent a VA neurological examination in 
August 2004. He complained of electric-type burning radiating 
down his left leg. He ambulated with a cane, and in the past, 
needed assistance with bathing and dressing. He no longer 
needed assistance with activities of daily living. He denied 
problems related to bowel and bladder function or erectile 
dysfunction. Sensory examination revealed on the left, 
decreased sensation to light touch in the L4 dermatome. He 
had +2 deep tendon reflex at the patellae, bilaterally, and 
absent Achilles reflex on the left. He had negative Babinski, 
bilaterally. He had weak hip-thigh flexors against resistance 
and quadriceps atrophy. He also had a decreased foot press on 
the left at +4/5 to resistance. 

A VA September 2004 electromyography (EMG) revealed mild 
neural foraminal stenosis. There was mild facet arthropathy 
at that level. Neurological examination showed sensation was 
decreased to pinprick in the proximal 3/4 of the left L4 and L5 
dermatomes. A September 2006 VA outpatient treatment record 
indicated that the veteran reported pain on level 6/10 that 
was constant and aching. He denied sharp pain and indicated 
that the pain limited him in terms of how he sat, stood, and 
slept. He engaged in exercise through walking and low impact 
tennis. He stated that the pain level was stable. He used a 
TENS unit. Neurological findings showed trace knee jerks and 
absent ankle jerks. 

In May 2007, the veteran underwent another VA neurological 
examination. Physical examination revealed that the veteran 
was able to dress and undress with alacrity, but used a cane 
for walking, and tended to extend his left knee while 
standing. He was able to bend to put his head to the table 
while standing. Crepitus of the knees was noted. Strength of 
the quadriceps, hamstrings, gastrocs, anterior tibials, and 
peroneal muscles were normal. Reflexes of the knees were 
hypoactive, and approximately symmetric. Trace figures and 
vibration were normal in four extremities, and joint sense 
was normal in the lower extremities. The diagnostic 
conclusion was lumbosacral disc arthropathy since 1993, 
postoperative, with generalized hyporeflexia with slowed 
gait, but normal sensation and strength. 

Throughout the appellate period, the veteran's sciatic 
neuropathy associated with status post laminectomy and 
discectomy, L4-L5 with DDD is no more than mild in degree. He 
had some decreased sensation to pinprick throughout the 
period and his muscle and motor strength were close to normal 
at all times. Although he had crepitus of the knees at the 
most recent VA examination in May 2007, he was able to bend 
his head to the table while standing and dress and undress 
with alacrity. In September 2006, he indicated that he 
exercised by walking and playing low impact tennis. Based on 
the foregoing, his left sciatic neuropathy is no more than 
mild throughout the appeals period. Moderate incomplete 
paralysis, necessary for a 20 percent rating, is not shown. 


	(CONTINUED ON NEXT PAGE)







ORDER

An initial increased rating for left sciatic neuropathy 
associated with status post laminectomy and discectomy, L4-L5 
with DDD, is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


